UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders. SHAREHOLDER LETTER ●1 Letter to Shareholders The LoCorr Managed Futures Strategy Fund (the “Fund”) commenced operations on March 22, 2011. The Fund was created to provide investors with access to a managed futures strategy in a mutual fund structure. Historically, managed futures have not been highly correlated to the stock or bond markets; meaning their returns over the long term have typically been independent of the returns of stocks and bonds. A critical component of risk management is utilizing assets that are not highly correlated with each other. As Nobel Prize winner and pioneer of Modern Portfolio Theory, Harry Markowitz, once said:“To reduce risk, it is necessary to avoid a portfolio whose securities are all highly correlated with each other.” As the LoCorr name implies, the Fund is designed to have low correlation to stocks and bonds and thus, provide the potential for enhanced returns, increased diversification and reduced risk. The Fund’s primary investment objective is capital appreciation in rising and falling equity markets. The Fund attempts to achieve its investment objective by investing in two primary strategies – a Managed Futures strategy and a Fixed Income strategy. Managed Futures Strategy The Fund invests up to 25% of its total assets into a portfolio of globally diversified managed futures positions. The Fund uses Millburn Ridgefield Corporation (“Millburn”) to execute its Managed Futures strategy. Millburn was founded in 1971 and manages over $2 billion in assets. The Fund invests in Millburn’s Diversified Program (“MDP”), a commodity pool which commenced operations in 1977. MDP systematically invests in about 120 futures markets with long and short positions in sectors such as currencies, interest rates, stock indices and commodities (agricultural, energy and metals).During periods of market volatility, MDP and the Fund both systematically employ risk management strategies in an effort to reduce exposure. During the period of March 22, 2011 through June 30, 2011, the Fund’s Managed Futures strategy registered a decline of approximately 5%. The Fund experienced losses from positions in stock indices, energy, metals and agricultural commodity futures that outdistanced the gains from currency and interest rate positions. Numerous events around the world (such as the global debt concerns and the crisis in Japan) contributed to a worsening growth outlook. Manufacturing, housing and employment showed weakness worldwide. Growth-oriented trades produced early gains until market sentiment toward these “risk-on” positions deteriorated during May and June. These factors undermined the long equity and commodity trades in the Managed Futures strategy. Against this background, long equity positions were significantly reduced and in some cases closed or reversed to short positions. 2● SHAREHOLDER LETTER A steadying US dollar, slowing growth and diminishing industrial activity led to losses in long positions in energy, metals and agricultural commodities. The Fund’s interest rate trades were profitable with our long positions. With the Fund’s currency positions, our U.S. dollar trading was profitable while our non-dollar trades were not. Fixed Income Strategy The Fund invests most of its remaining assets in a Fixed Income strategy comprised of investment grade corporate and government agency securities. Nuveen Asset Management (“Nuveen”) is the sub-adviser for this strategy. Nuveen manages over $100 billion in assets, including about $3 billion in the Fixed Income strategy that is most similar to the one used by the Fund. Nuveen set out to create a short duration, high quality Fixed Income portfolio during this cycle of historically low interest rates. The Fixed Income portfolio has been positioned for a modest ongoing economic recovery with the flexibility to reposition if market or economic circumstances warrant. During this period, the Fund has been underweighting government securities and overweighting corporate bonds because of the relatively strong corporate fundamentals, earnings and balance sheets along with their attractive valuations compared to Treasuries. Performance for the Fixed Income strategy, for the period of March 22, 2011 through June 30, 2011, was positive although slightly behind its benchmark due to our shorter duration during a period of falling rates. Corporate bonds underperformed Treasuries as the global economy showed signs of weakness during the period. Thank you for investing in LoCorr Funds. The opinions expressed in the letter are those of the fund manager, are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. Must be preceded or accompanied by a prospectus. Correlation measures how much the returns of two investments move together over time. Duration is a commonly used measure of the potential volatility of the price of the debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Mutual fund investing involves risk. Principal loss is possible. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The Fund invests in foreign investments and foreign currencies which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Investing in commodities may subject the Fund to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. The Fund may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset Backed, Mortgage Backed, and Collateralized Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Diversification does not assure a profit nor protect against loss in a declining market. Past performance is not a guarantee of future results. The LoCorr Managed Futures Strategy Fund is distributed by Quasar Distributors, LLC. FUND PERFORMANCE●3 Fund Performance Average Annual Rate of Return For the period ended June 30, 2011 (Unaudited) Since 3 Month Inception LoCorr Managed Futures Strategy Fund - Class A -4.60% -4.60%1 LoCorr Managed Futures Strategy Fund - Class C -4.80% -4.80%2 LoCorr Managed Futures Strategy Fund - Class I -4.50% -4.50%2 Barclay CTA Index -1.40% -1.40%3 S&P 500 Index 0.10% 2.61%4 Performance data represents past performance; past performance does not guarantee future results. Performance data excludes the effect of applicable sales charges. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Barclay CTA Index is a leading industry benchmark of representative performance of commodity trading advisors. One cannot invest directly in an index. 1Not annualized. Class A commenced operations on March 22, 2011. 2Not annualized. Class C and Class I commenced operations on March 24, 2011. 3Not annualized. Since inception returns as of March 31, 2011. 4Not annualized. Since inception return as of March 22, 2011. 4●PORTFOLIO COMPOSITION Composition of Partnership reflects aggregate of margin used infutures contracts and sectors held within managed futures securities and do not include fixed income securities, cash, or cash equivalents. Sector allocations and positions held may vary depending on market conditions and may not be representative of the partnerships’s current or future allocations. Portfolio positions are subject to change and should not be considered investment advice. SCHEDULE OF INVESTMENTS●5 Consolidated Schedule of Investments June 30, 2011 (Unaudited) Principal Amount Value ASSET BACKED SECURITIES - 10.28% American Express Credit Account Master Trust, 1.437%, 3/15/2017 (a) $ $ Atlantic City Electric Transition Funding LLC, 4.910%, 7/20/2017 Bank of America Auto Trust,1.310%, 7/15/2014 Capital Auto Receivables Asset Trust, 5.300%, 5/15/2014 Capital One Multi-Asset Execution Trust, 5.050%, 2/15/2016 Chase Issuance Trust 5.120%, 10/15/2014 4.650%, 3/15/2015 Detroit Edison Securitization Funding LLC, 6.420%, 3/1/2015 Discover Card Master Trust, 5.650%, 12/15/2015 Ford Credit Auto Lease Trust, 0.740%, 9/15/2013 Ford Credit Auto Owner Trust, 4.430%, 11/15/2014 GE Capital Credit Card Master Note Trust, 0.737%, 1/15/2017 (a) Honda Auto Receivables Owners Trust, 0.570%, 7/18/2013 Hyundai Auto Receivables Trust, 0.590%, 3/15/2014 PSE&G Transition Funding LLC, 6.610%, 6/15/2015 Santander Drive Auto Receivables Trust, 1.280%, 1/15/2015 Toyota Auto Receivables Owners Trust, 1.040%, 2/18/2014 TOTAL ASSET BACKED SECURITIES (Cost $3,550,715) CORPORATE BONDS - 23.79% Finance and Insurance - 11.45% American Express Credit Corp., 7.300%, 8/20/2013 Bank of America Corp., 4.500%, 4/1/2015 Barclays Bank PLC, 2.375%, 1/13/2014 (b) BB&T Corp., 5.700%, 4/30/2014 BP Capital Markets PLC, 0.850%, 3/11/2014 (a)(b) Capital One Bank USA NA, 6.500%, 6/13/2013 Caterpillar Financial Services Corp., 4.900%, 8/15/2013 Citigroup, Inc. 6.375%, 8/12/2014 4.587%, 12/15/2015 Credit Suisse, 5.500%, 5/1/2014 (b) Deutsche Bank AG, 3.875%, 8/18/2014 (b) Fifth Third Bancorp, 6.250%, 5/1/2013 General Electric Capital Corp., 3.750%, 11/14/2014 Goldman Sachs Group, Inc., 3.700%, 8/1/2015 JPMorgan Chase & Co., 5.125%, 9/15/2014 Morgan Stanley, 5.300%, 3/1/2013 National Rural Utilities Cooperative Finance Corp., 1.900%, 11/1/2015 200,000 PNC Funding Corp., 3.625%, 2/8/2015 Prudential Financial, Inc., 2.750%, 1/14/2013 Wells Fargo & Co., 3.750%, 10/1/2014 The accompanying notes are an integral part of these financial statements. 6● SCHEDULE OF INVESTMENTS (UNAUDITED) (CONTINUED) Principal Amount Value Information - 5.08% AT&T, Inc., 2.500%, 8/15/2015 $ $ Comcast Corp., 5.300%, 1/15/2014 Deutsche Telekom International Finance BV, 5.875%, 8/20/2013 (b) DIRECTV Holdings LLC/ DIRECTV Financing Co., Inc., 3.550%, 3/15/2015 News America, Inc., 5.300%, 12/15/2014 Telefonica Emisiones SAU, 2.582%, 4/26/2013 (b) Time Warner Cable, Inc., 8.250%, 2/14/2014 Verizon Communications, Inc., 5.250%, 4/15/2013 Management of Companies and Enterprises - 0.52% Ingersoll-Rand Global Holding Co., Ltd., 9.500%, 4/15/2014 (b) Manufacturing - 5.52% ArcelorMittal, 3.750%, 3/1/2016 (b) Cisco Systems, Inc., 1.625%, 3/14/2014 ConocoPhillips, 4.750%, 2/1/2014 Covidien International Finance SA, 1.875%, 6/15/2013 (b) Dow Chemical Co., 2.500%, 2/15/2016 Kraft Foods, Inc., 6.000%, 2/11/2013 Merck & Co., Inc., 2.250%, 1/15/2016 Teva Pharmaceutical Finance III BV, 1.700%, 3/21/2014 Total Capital SA, 2.300%, 3/15/2016 (b) Wyeth, 5.500%, 3/15/2013 (a) Retail Trade - 0.31% Viacom, Inc., 4.375%, 9/15/2014 Utilities - 0.91% Commonwealth Edison Co., 1.625%, 1/15/2014 MidAmerican Energy Co., 4.650%, 10/1/2014 TOTAL CORPORATE BONDS (Cost $8,237,410) MORTGAGE BACKED SECURITIES - 8.42% Fannie Mae Pool 3.500%, 2/1/2021 3.500%, 6/1/2021 Freddie Mac REMICS, 2.500%, 2/15/2026 Greenwich Cap Commercial Funding Corp., 5.736%, 12/10/2049 GS Mortgage Securities Corp. II, 5.800%, 8/10/2045 (a) JP Morgan Chase Commercial Mortgage Securities Corp., 5.447%, 6/12/2047 Morgan Stanley Capital I, 4.970%, 12/15/2041 NCUA Guaranteed Notes 0.555%, 11/6/2017 (a) 0.635%, 1/8/2020 (a) 0.585%, 2/6/2020 (a) 0.635%, 10/7/2020 (a) TOTAL MORTGAGE BACKED SECURITIES (Cost $2,906,863) The accompanying notes are an integral part of these financial statements. SCHEDULE OF INVESTMENTS (UNAUDITED) (CONTINUED)●7 Principal Amount Value MUNICIPAL BONDS - 0.58% Louisiana Local Government Environmental Facilities & Community Development Authority 1.520%, 2/1/2018 $ $ TOTAL MUNICIPAL BONDS (Cost $201,213) U.S. GOVERNMENT AGENCY ISSUES - 23.07% Federal Farm Credit Bank, 1.625%, 11/19/2014 Federal Home Loan Banks 1.750%, 8/22/2012 1.625%, 11/21/2012 1.500%, 1/16/2013 1.625%, 3/20/2013 3.625%, 5/29/2013 1.875%, 6/21/2013 Federal Home Loan Mortgage Corp. 4.625%, 10/25/2012 0.375%, 11/30/2012 0.625%, 12/28/2012 4.500%, 1/15/2013 0.750%, 3/28/2013 1.625%, 4/15/2013 3.500%, 5/29/2013 4.500%, 7/15/2013 4.125%, 9/27/2013 0.875%, 10/28/2013 4.500%, 1/15/2014 2.500%, 4/23/2014 1.000%, 7/30/2014 2.875%, 2/9/2015 Federal National Mortgage Association 1.125%, 7/30/2012 0.625%, 9/24/2012 4.750%, 11/19/2012 0.375%, 12/28/2012 1.750%, 2/22/2013 0.750%, 2/26/2013 3.250%, 4/9/2013 0.500%, 8/9/2013 1.250%, 8/20/2013 0.750%, 12/18/2013 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $7,941,157) PARTNERSHIP - 25.25% Shares Millburn Diversified Plus LP (d)(e) TOTAL PARTNERSHIP (Cost $9,633,000) MONEY MARKET FUNDS - 2.06% Fidelity Institutional Money Market Portfolio - Class I, 0.13% (c) TOTAL MONEY MARKET FUNDS (Cost $710,552) TOTAL INVESTMENTS (Cost $33,180,910) -93.45% $ Other Assets in Excess of Liabilities - 6.55% TOTAL NET ASSETS - 100.00% $ (a) Variable rate security. The rate reported is the rate in effect as of June 30, 2011. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day effective yield as of June 30, 2011. (d) This investment is a holding of LCMFS Fund Limited. See Note 2. (e) Non-income producing security. The accompanying notes are an integral part of these financial statements. 8●FINANCIAL STATEMENTS Consolidated Statement of Assets & Liabilities June 30, 2011 (Unaudited) Assets Investments, at value (cost $33,180,910) $ Cash Receivable for Fund shares sold Interest receivable Deferred offering costs Prepaid expenses and other assets Total Assets $ Liabilities Payable for securities purchased $ Payable for Fund shares redeemed Accrued management fees Accrued Trustees’ fees Accrued Rule 12b-1 fees Accrued expenses and other liabilities Total Liabilities $ NET ASSETS $ Net Assets Consist of: Paid-in capital $ Accumulated net investment loss Accumulated net realized loss on investments Net unrealized depreciation of investments NET ASSETS $ Class A Shares Net assets $ Shares issued and outstanding (unlimited shares authorized) Net asset value, redemption, and minimum offering price per share $ Maximum offering price per share ($9.54/0.9425) $ Class C Shares Net assets $ Shares issued and outstanding (unlimited shares authorized) Net asset value, redemption, and offering price per share $ Class I Shares Net assets $ Shares issued and outstanding (unlimited shares authorized) Net asset value, redemption, and offering price per share $ The accompanying notes are an integral part of these financial statements. FINANCIAL STATEMENTS●9 Consolidated Statement of Operations June 30, 2011* (Unaudited) Investment Income Interest $ Total Investment Income Expenses Management fees (Note 4) Fund administration fees Fund accounting fees Trustees’ fees Transfer agent fees and expenses Custodian fees Registration expenses Rule 12b-1 fees - Class A (Note 4) Rule 12b-1 fees - Class I (Note 4) Insurance expenses Legal and audit fees Printing and mailing expenses Organizational expenses Offering costs and expenses Other expenses Total expenses before reimbursements Less expense waiver and reimbursement by Adviser Net Expenses Net Investment Loss Realized and Unrealized Gain (Loss) on Investments Net realized loss on investments Net change in unrealized depreciation of investments Net realized and unrealized loss on investments Net Decrease in Net Assets From Operations $ Period from March 22, 2011 (commencement of operations) through June 30, 2011. The accompanying notes are an integral part of these financial statements. 10●FINANCIAL STATEMENTS Consolidated Statement of Changes in Net Assets June 30, 2011* (Unaudited) Operations Net investment loss $ Net realized loss on investments Net change in unrealized depreciation of investments Decrease in Net Assets From Operations Capital Transactions (Note 5) Proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed Redemption fees 56 Increase in Net Assets From Capital Trasactions Total Increase in Net Assets Net Assets Beginning of period End of period (including accumulated net investment loss of $63,060) $ * Period from March 22, 2011 (commencement of operations) through June 30, 2011. The accompanying notes are an integral part of these financial Statements. FINANCIAL HIGHLIGHTS●11 LoCorr Managed Futures Strategy Fund-Class A Consolidated Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) March 22, 20111 through June 30, 20112 (Unaudited) Per Share Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)3 Net realized and unrealized gain (loss) Total from Investment Operations Distributions to shareholders from: Net investment income - Net realized gains on investments sold - Total Distributions - Net Asset Value, End of Period $ Total Investment Return4 (4.60) % Net Assets, End of Period, in Thousands $ Ratios/Supplemental Data: Ratio of expenses to average net assets: Before expense reimbursement or recovery5 7.76 % After expense reimbursement or recovery5 2.20 % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery5,6 (7.14) % After expense reimbursement or recovery5,6 (1.58) % Portfolio turnover rate 21.91 % 1 Commencement of share class operations. 2 For the period ended June 30, 2011, all ratios have been annualized except total investmentreturn and portfolio turnover. 3 Net investment income per share is based on average shares outstanding. 4 Total return excludes the effect of applicable sales charges. 5 Does not include the expenses of other investment companies or partnerships in which the Fund invests. 6 Recognition of net investment income by the Fund is affected by the timing and declaration of dividends by the underlying investment companies or partnerships in which the Fund invests. The accompanying notes are an integral part of these financial statements. 12● FINANCIAL HIGHLIGHTS LoCorr Managed Futures Strategy Fund-Class C Consolidated Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) March 24, 20111 through June 30, 20112 (Unaudited) Per Share Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)3 Net realized and unrealized gain (loss) Total from Investment Operations Distributions to shareholders from: Net investment income - Net realized gains on investments sold - Total Distributions - Net Asset Value, End of Period $ Total Investment Return4 (4.80) % Net Assets, End of Period, in Thousands $ Ratios/Supplemental Data: Ratio of expenses to average net assets: Before expense reimbursement or recovery5 5.54 % After expense reimbursement or recovery5 2.95 % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery5,6 (4.92) % After expense reimbursement or recovery5,6 (2.33) % Portfolio turnover rate 21.91 % 1 Commencement of share class operations. 2 For the period ended June 30, 2011, all ratios have been annualized except total investmentreturn and portfolio turnover. 3 Net investment income per share is based on average shares outstanding. 4 Total return excludes the effect of applicable sales charges. 5 Does not include the expenses of other investment companies or partnerships in which theFund invests. 6 Recognition of net investment income by the Fund is affected by the timing and declaration ofdividends by the underlying investment companies or partnerships in which the Fund invests. The accompanying notes are an integral part of these financial statements. FINANCIAL HIGHLIGHTS●13 LoCorr Managed Futures Strategy Fund-Class I Consolidated Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) March 24, 20111 through June 30, 20112 (Unaudited) Per Share Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)3 Net realized and unrealized gain (loss) Total from Investment Operations Distributions to shareholders from: Net investment income - Net realized gains on investments sold - Total Distributions - Net Asset Value, End of Period $ Total Investment Return4 (4.50) % Net Assets, End of Period, in Thousands $ Ratios/Supplemental Data: Ratio of expenses to average net assets: Before expense reimbursement or recovery5 4.54 % After expense reimbursement or recovery5 1.95 % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery5,6 (3.92) % After expense reimbursement or recovery5,6 (1.33) % Portfolio turnover rate 21.91 % 1 Commencement of share class operations. 2 For the period ended June 30, 2011, all ratios have been annualized except total investment return and portfolio turnover. 3 Net investment income per share is based on average shares outstanding. 4 Total return excludes the effect of applicable sales charges. 5 Does not include the expenses of other investment companies or partnerships in which the Fund invests. 6 Recognition of net investment income by the Fund is affected by the timing and declaration of dividends by the underlying investment companies or partnerships in which the Fund invests. The accompanying notes are an integral part of these financial statements. 14●NOTES TO FINANCIAL STATEMENTS Notes to the Consolidated Financial Statements June 30, 2011 (Unaudited) 1.
